Order filed, September 18, 2012.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00348-CV
                                 ____________

                         SUSAN MEEK, M.D., Appellant

                                        V.

 ROCKNE ONSTAD INDIVIDUALLY AND D/B/A THE ONSTAD LAW FIRM
  AND JOYCE STAMP LILLY INDIVIDUALLY AND D/B/A JOYCE STAMP
                   LILLY, RN, JDPC, Appellee
                         ____________

                               NO. 14-12-00463-CV
                                 ____________

 ROCKNE ONSTAD INDIVIDUALLY AND D/B/A THE ONSTAD LAW FIRM
  AND JOYCE STAMP LILLY INDIVIDUALLY AND D/B/A JOYCE STAMP
                   LILLY, RN, JDPC, Appellant

                                        V.

                         SUSAN MEEK, M.D., Appellee


                     On Appeal from the 268th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 07-DCV-156522
                                         ORDER

       The reporter’s record in this case was due August 29, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Edward Meaux, the substitute court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM